ALLOWANCE
The amendment filed 11/17/2021 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 5-6, 11-18, 20-23, and 27 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a headlight for vehicle comprising a lamp unit including: a light source that emits laser light; and a phase modulation element that diffracts the laser light emitted from the light source with a phase modulation pattern that is changeable, and emits light of a light distribution pattern based on the phase modulation pattern, wherein the lamp unit adjusts a total luminous flux amount of the light emitted from the lamp unit according to the light distribution pattern; wherein on the basis of information from a detection device that detects a predetermined target object located in front of a vehicle, the phase modulation element sets the phase modulation pattern in which light of a light distribution pattern in which a specific region overlapping at least a part of the target object is darkened is emitted; wherein the lamp unit reduces the total luminous flux amount of the light emitted from the lamp unit according to the light distribution pattern in which the specific region is darkened; and  wherein the lamp unit reduces the total luminous flux amount of the light emitted from the lamp unit when a size of the specific region exceeds a predetermined size with respect to claim 1; 
A headlight for vehicle comprising a lamp unit including: a light source that emits laser light; and a phase modulation element that diffracts the laser light emitted from the light source with a phase modulation pattern that is changeable, and emits light of a light distribution pattern claim 5; 
A headlight for vehicle comprising a lamp unit including: a light source that emits laser light; and a phase modulation element that diffracts the laser light emitted from the light source with a phase modulation pattern that is changeable, and emits light of a light distribution pattern based on the phase modulation pattern, wherein the lamp unit adjusts a total luminous flux amount of the light emitted from the lamp unit according to the light distribution pattern; and  wherein the lamp unit further includes a polarizing filter arranged on an optical path of the laser light emitted from the light source or on an optical path of the light emitted from the phase modulation element, and rotates the polarizing filter according to the light distribution pattern to adjust the total luminous flux amount of the light emitted from the lamp unit with respect to claim 12;
A headlight for vehicle comprising a lamp unit including: a light source that emits laser light; and a phase modulation element that diffracts the laser light emitted from the light source with a phase modulation pattern that is changeable, and emits light of a light distribution pattern based on the phase modulation pattern, wherein the lamp unit adjusts a total luminous flux claim 13; 
A headlight for vehicle comprising: a light source that emits laser light; and a phase modulation element that diffracts the laser light emitted from the light source with a phase modulation pattern that is changeable, and emits light of a light distribution pattern based on the phase modulation pattern, wherein, on the basis of information from a detection device that detects a predetermined target object located in front of a vehicle, the phase modulation element sets the phase modulation pattern in which light of a light distribution pattern in which a specific region overlapping at least a part of the target object in a high beam light distribution pattern is darkened, and a predetermined region in the high beam distribution pattern that is different from the specific region is brighter than before the specific region is darkened with respect to claim 14; 
A headlight for vehicle comprising a plurality of light emitting optical systems each having a light source and a phase modulation element, wherein the light source in each of the light emitting optical systems emits laser light having different wavelengths, the phase modulation element in each of the light emitting optical systems diffracts the laser light emitted from the light source in each of the light emitting optical systems with a phase modulation claim 20; as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hull et al. (US 2007/0195270), Chau et al. (US 2017/0038582), Yamamura (WO 2012144144) and Yamamura (WO 2011129105) disclose a similar headlight for a vehicle with a light source, phase modulating device, and detection device but do not include the functional capabilities of the combined elements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875